Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered October 25, 1978, convicting her of resisting arrest, upon a jury verdict, and imposing a sentence of intermittent imprisonment of 32 weekends. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an unconditional discharge. As so modified, judgment affirmed and case remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Damiani, J. P.. Mangano, Rabin and Margett, JJ., concur.